Citation Nr: 1601448	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a nerve and muscle disorder of the right upper extremity. 

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to May 31, 2013.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss since May 31, 2013. 

4.  Entitlement to an initial compensable disability rating for a right upper chest/shoulder stab wound residual scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In a February 2015 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is no longer in appellate status.  

The issues of entitlement to service connection for a nerve and muscle disorder of the right upper extremity and entitlement to an initial compensable disability rating for a right upper chest/shoulder stab wound residual scar are remanded.  



FINDINGS OF FACT

1.  Prior to May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.  

2.  Since May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to May 31, 2013, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  Since May 31, 2013, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The Veteran's claims of entitlement to increased disability ratings for bilateral hearing loss arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified VA and private treatment outpatient records, and his Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2008, September 2009, and May 2013 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the service-connected disorder.  Id.  

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Service connection was granted for bilateral hearing loss by a February 2008 rating decision and a noncompensable disability rating was assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100, effective from July 17, 2006.  The Veteran perfected an appeal, seeking a higher evaluation.  Subsequently, by rating decision dated in February 2013, the RO increased the noncompensable rating to 10 percent, effective May 31, 2013.

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In February 2008, the Veteran underwent a VA audiology examination.  He reported that he experienced occupational noise exposure since discharge from service, to include artillery noise.  Pure tone thresholds, in decibels, were reported as follows: 


HERTZ
 
1000
2000
3000
4000
RIGHT
10
20
50
60
LEFT
10
20
35
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 35 decibels for the right ear and 31 decibels in the left ear.  Speech recognition ability using the Maryland CNC word lists was 96 percent for the right ear and 94 percent for the left ear.  The examiner diagnosed moderate to severe sensorineural type hearing loss of both ears.

Applying the results from the February 2008 VA examination report to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  

In September 2009, the Veteran underwent a VA audiology examination.  The Veteran reported that he experienced difficulty hearing conversations.  Pure tone thresholds, in decibels, were reported as follows: 


HERTZ
 
1000
2000
3000
4000
RIGHT
20
35
60
70
LEFT
25
30
35
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 46 decibels for the right ear and 41 decibels in the left ear.  The examiner noted that word recognition scores were not reported as they were considered unacceptable for rating purposes due to the high number of non-responses and pattern responses.  The examiner diagnosed moderate to severe sensorineural type hearing loss of both ears.

Applying the results from the September 2009 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  

A November 2009 private treatment records notes that the Veteran demonstrated hearing loss of 40 decibels at 4000 Hertz in the right ear.  The examiner noted that the Veteran's employment was environmental cleanup of toxic spills.  The examiner indicated that hearing loss in such work environment could be hazardous and potentially fatal given the noise and level of equipment noise.  

In May 2013, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows: 


HERTZ
 
1000
2000
3000
4000
RIGHT
30
45
60
70
LEFT
25
40
50
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51 decibels for the right ear and 49 decibels in the left ear.  Speech recognition ability using the Maryland CNC word lists was 68 percent for the right ear and 74 percent for the left ear.  The examiner diagnosed bilateral sensorineural type hearing loss.

Applying the results from the May 2013 VA examination report to the Rating Schedule, shows Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  Based on the findings of the February 2008, September 2009, and May 2013 VA audiology examinations, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Upon review of the evidence of record, an initial compensable rating prior to May 31, 2013, and a rating in excess of 10 percent since May 31, 2013, under Diagnostic Code 6100 are not met.  Although the aforementioned audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not met the next higher percent rating under the Rating Schedule for any period of the appeal.  

In addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, in which he generally contends his disability should be rated higher than the noncompensable rating prior to May 31, 2013, and in excess of the current 10 percent rating since May 31, 2013.  In this regard, the May 2013 VA examiner noted that the Veteran's bilateral hearing loss disability would affect his ability to work in some settings, as he would have difficulty working in an environment that required him to use non face-to-face communication, such as a speaker or an intercom, and thus, he might have trouble working well in noisy or reverberant environments, or in jobs which require a great deal of attention to high pitched sounds.  The examiner, however, also concluded that the bilateral hearing loss alone was not sufficient to render the Veteran unemployable.

A layperson testimony is competent evidence in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the examiners considered the functional effects of the Veteran's bilateral hearing loss in making their findings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings for his service-connected bilateral hearing loss disorder, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Prior to May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.  Moreover, since May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable and 10 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of the service-connected bilateral hearing loss disorder, but the medical evidence demonstrates that those manifestations are not present.  Moreover, the Board has considered the Veteran's service-connected bilateral hearing loss under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral hearing loss did not meet the criteria for such application.  38 C.F.R. § 4.86.  When comparing the Veteran's otitis media, with bilateral hearing loss, with the Rating Schedule, the Board finds that the Veteran's service-connected disability at issue herein is properly represented by the currently assigned "staged" ratings.  Higher evaluations are provided for certain manifestations but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected bilateral hearing loss disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thun, 22 Vet. App. at 115. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating prior to May 31, 2013 for bilateral hearing loss is denied. 

An initial disability rating in excess of 10 percent since May 31, 2013 for bilateral hearing loss is denied.  



REMAND

Regarding the claim of entitlement to service connection for a nerve and/or muscle disorder of the right upper extremity, the Veteran was afforded a VA examination in February 2008, which resulted in no diagnosis.  The examiner noted that the Veteran sustained a stab wound to the anterior chest during service; however, he found that there was no evidence of loss of range of motion or functional loss of the right shoulder or significant weakness of the right pectoral muscle.  In a December 2008 addendum opinion, the examiner concluded that the radicular pain the Veteran experienced in the right shoulder and pectoral region was due to his cervical and lumbar spine disorders, not the in-service stab wound.  

In May 2008, the Veteran underwent a private electromyography (EMG) examination of the right arm, at which time he reported that his pain had worsened since the in-service stab wound.  The EMG study was normal without any evidence of peripheral neuropathy of the right arm or denervation.

The Veteran underwent a second VA examination in May 2013.  The examiner noted a previous stab wound to the right pectoral muscle in 1973.  Examination revealed loss of muscle substance and loss of power to Muscle Group II, right side.  The examiner also noted that there was evidence of muscle atrophy of the right upper pectoral.  

Given the conflicting findings, the Board finds another VA examination is necessary to clarify whether the Veteran has a current nerve and/or muscle disorder of the right upper extremity, and if so, whether it is related to the in-service stab injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to an increased rating for a residual scar of a right upper chest/shoulder stab wound, in an August 2015 brief, the Veteran's representative argued that the most recent May 2013 VA examination was inadequate for adjudication purposes.  Specifically, he asserted that the examiner failed to address whether the Veteran's scar was associated with underlying soft tissue damage, which was necessary in order to properly evaluate the disorder.  In this regard, a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2015).  Moreover, although the examiner provided the length of the Veteran's linear scar located on his right pectoral, the examiner failed to provide the width, which is also necessary to evaluate the disorder.  Id. 

Given the above, another VA examination is necessary to obtain pertinent findings concerning the width of the Veteran's service-connected right pectoral scar, as well as whether the scar is associated with underlying soft tissue damage. 

Moreover, the Veteran receives ongoing treatment for his service-connected and claimed disorders at the VA Medical Center in Little Rock, Arkansas.  The record contains such records dated through March 2013; thus, the RO must obtain any additional pertinent records from such facility from March 2013 to the present.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain any additional pertinent VA outpatient treatment records from the VA Medical Center in Little Rock, Arkansas from March 2013 to the present.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed nerve and/or muscle disorder of the right upper extremity is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed nerve and/or muscle disorder of the right upper extremity is related to the Veteran's military service.  In providing this opinion, the examiner must comment on:  (1) The February 2008 VA examination report that resulted in no diagnosis, and the December 2008 addendum opinion, in which the examiner concluded that the radicular pain the Veteran experienced in the right shoulder and pectoral region was due to his cervical and lumbar spine disorders, not the in-service stab wound; (2) the May 2008 EMG study of the right arm that was normal without any evidence of peripheral neuropathy or denervation; and (3) the May 2013 VA examination report that revealed some loss of muscle substance and loss of power to Muscle Group II of the right side, as well as evidence of muscle atrophy of the right upper pectoral.  If any right upper extremity condition is merely a symptom of another disorder and not a separate and distinct disorder, the examiner must specifically state this finding.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be scheduled for an appropriate VA examination to ascertain the current severity of his service-connected right upper chest/shoulder stab wound residual scar.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary and appropriate tests must be performed and their results documented.

The examiner must provide all information required for rating purposes, to include but not limited to, the length and width of the scar, whether the scar is associated with underlying tissue damage, and is deep.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


